Citation Nr: 0821710	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-38 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claims.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from bilateral hearing loss and 
tinnitus.

2.  A psychiatric disorder did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2001); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309, 3.385 (2007).

2.  The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The evidence shows that the veteran does not currently suffer 
from bilateral hearing loss or tinnitus.  In fact, post-
service medical evidence is entirely negative for any 
competent evidence of the clinical presence of these 
conditions.  The only evidence of the existence of these 
disabilities is the veteran's own statements.  In the absence 
of any competent evidence of bilateral hearing loss or 
tinnitus, the Board must conclude the veteran does not 
currently suffer from these disabilities.

Post-service medical treatment records do show that the 
veteran had been diagnosed as having several different 
psychiatric disorders.  Therefore, the first requirement for 
service connection for these claims, the existence of a 
current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
psychiatric disorders had their onset in service.  

Service medical records show that the veteran indicated 
having depression or excessive worry on entrance on the 
report of medical history.  He also reported having 
irritability on a physical examination questionnaire dated 
November 1980.  However, there was no inservice clinical 
diagnosis or treatment of a psychiatric disorder and 
separation examination reported no psychiatric abnormalities.  

Furthermore, post-service medical treatment records do not 
show that the veteran's current psychiatric disorders are 
related to service.  The first post-service medical evidence 
showing treatment for a psychiatric disorder was in December 
2002, approximately 22 years after separation from service.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Of significance is the fact that the veteran was 
able to maintain employment for about 10 years following 
service.  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding that the veteran's current psychiatric disorder is 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

VA and private treatment records show that the veteran was 
diagnosed as having a psychotic disorder, not otherwise 
specified; paranoid schizophrenia; anxiety disorder; 
delusional disorder; childhood post-traumatic stress disorder 
(PTSD); and PTSD.  These diagnoses, however, have not been 
attributed to the veteran's service or inservice complaints 
of depression or irritability.  The only evidence of record 
relating the veteran's psychiatric disorders to service are 
the veteran's own statements.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current psychiatric disorders 
to service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

On several occasions during VA post-service treatment, the 
veteran was also diagnosed as having a personality disorder.  
See VA treatment records dated January 2003 and March 2003.  
However, a personality disorder is not considered a disease 
or injury within the meaning of VA laws and regulations and 
is not subject to service connection.  38 C.F.R. §§ 3.303(c), 
4.9.

Finally, the evidence does not show that the veteran was 
diagnosed with a psychosis within one year following his 
separation from service.  An acquired psychiatric disorder 
was not diagnosed until December 2002.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a psychiatric disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2003 and September 2003.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the veteran's current psychiatric disorder may be 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  In addition, 
regarding the claims for service connection for bilateral 
hearing loss and tinnitus, VA need not obtain an examination 
as the evidentiary record does not show that the veteran 
currently suffers from these conditions.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


